Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, claims 14-18, in the reply filed on 4/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-13 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/12/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JPH03-086719A). As the cited JP publication is in a non-English language, a machine-translated version of the publication (made of record 2/14/2022) and a written translation of Table 2 (attached) will be cited to.
Regarding Claim 14, Takahashi teaches methods of making hot melt adhesives comprising reaction product of prepolymers of linear aliphatic saturated polyester diol/first diisocyanate and second diisocyanate (Page 1). The prepolymer is created with a polyester diol molecular weight of preferably 500-3500 (Page 1). Takahashi teaches an embodiment in Example 4 where the equivalents ratio of polyester (A), first diisocyantate (B), and second diisocyanate (C) is 3/2/2 (Table 2), equivalent to a first stage NCO:OH ratio of 0.67:1 and a second stage NCO:OH ratio of 2:1 (note the first stage is reacted until the abundance of isocyanate groups becomes zero at Page 2). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JPH03-086719A) in view of Graham (U.S. Pat. No. 6,365,700). As the cited JP publication is in a non-English language, a machine-translated version of the publication (made of record 2/14/2022) and a written translation of Table 2 (attached) will be cited to.
Takahashi teaches methods of making hot melt adhesives comprising reaction product of prepolymers of linear aliphatic saturated polyester diol/first diisocyanate and second diisocyanate (Page 1). The prepolymer is created with a polyester diol molecular weight of preferably 500-3500 (Page 1). Takahashi teaches an embodiment in Example 4 where the equivalents ratio of polyester (A), first diisocyantate (B), and second diisocyanate (C) is 3/2/2 (Table 2), equivalent to a first stage NCO:OH ratio of 0.67:1 and a second stage NCO:OH ratio of 2:1 (note the first stage is reacted until the abundance of isocyanate groups becomes zero at Page 2). 
Regarding Claim 15, Takahashi teaches various additives can be used (Page 2), but differs from the subject matter claimed in that the second stage reaction mixture does not further comprise additional polyol. 
Graham is also directed toward hot melt adhesives via a first stage reaction creating hydroxy-terminated prepolymer and second stage reaction generating isocyanate-terminated prepolymer (Abstract; Examples). Graham teaches adhesives containing high contents of first stage prepolymer give high melt stability, but may give undesirable increases in viscosity. Graham teaches this can be compensated by adding low molecular weight polyol additives within the second stage (Col. 3, Line 63 to Col. 4, Line 6). It would have been obvious to one of ordinary skill in the art to further incorporate the low molecular weight polyols of Graham into the second stage reactions of Takahashi because doing so would offset an undesired increase in viscosity while maintaining high melt stability as taught by Graham. 
Graham teaches the incorporation of crystalline polyester (Col. 3, Lines 51-62; see also DYNACOLL polyols of Col. 6, Lines 6-15).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JPH03-086719A) in view of Graham (U.S. Pat. No. 6,365,700) and Paul (“Hot-Melt Adhesives”; MRS Bulletin). As the cited JP publication is in a non-English language, a machine-translated version of the publication (made of record 2/14/2022) and a written translation of Table 2 (attached) will be cited to.
The discussion regarding Takahashi and Graham within ¶ 11-14 is incorporated herein by reference. 
Regarding Claims 16 and 17, Graham teaches amorphous polyesters can be added (Col. 3, Lines 51-62), but differs from the subject matter claimed in that a particular Tg value is not described. Graham teaches the second stage polyols are incorproated for the purpose of compensating for the viscosity of the first stage prepolymer (Col. 3, Line 63 to Col. 4, Line 6). Paul teaches that with respect to the raw materials used within hot melt adhesives, it is known to formulators that careful adjustment of Tg temperatures is necessary to afford sufficient robustness (“Raw Materials”; Page 440) whereby resins/diluents are used to adjust Tg/viscosity of the system (Table 1). Thus, Paul expressly teaches the Tg of the resins/diluents used within hot melt adhesives are known result effective variables because changing them will clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable/optimal Tg’s of the amorphous polyester polyols of Graham used for Takahashi’s adhesives for the purpose of achieving desirable robustness within the resulting hot melt adhesive.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (JPH03-086719A) in view of Graham (U.S. Pat. No. 6,365,700) as evidenced by Gantrade (“Polyurethane Elastomer: Blends of PTMEG and PPG Polyols”). As the cited JP publication is in a non-English language, a machine-translated version of the publication (made of record 2/14/2022) and a written translation of Table 2 (attached) will be cited to.
The discussion regarding Takahashi and Graham within ¶ 11-14 is incorporated herein by reference. 
Regarding Claim 18, Graham teaches examples where polypropylene glycol is used as an additional polyol in the second stage reaction (Col. 6, Lines 6-15). As evidenced by Gantrade, polypropylene glycol has a Tg of roughly 65 degrees C and possess non-crystallizable amorphous soft segment structures (Pages 1-2) and therefore are deemed to be “amorphous polyether polyols”. 
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Pat. No. 6,365,700).
 Regarding Claim 14, Graham teaches methods of making hot melt adhesives (Abstract) and describes an embodiment where polyester polyol (DYNACOLL 7361) is reacted with first polyisocyanate (4,4’-MDI) at a NCO:OH ratio of 0.7:1 to form polyester polyurethane intermediate, which is then blended with other polyols and reacted with second polyisocyanate (ISONATE M143) to produce isocyanate-terminated prepolymer reactive hot melt adhesive (Col. 5, Line 46 to Col. 6, Line 17; Col. 1, Lines 21-25). Graham teaches the second stage reaction is preferably conducted at a NCO:OH ratio of 2:1 (Col. 3, Lines 38-45). 
The particular embodiment of Graham differs from the subject matter claimed in that the molecular weight of DYNACOLL 7361 (7,200) exceeds the range claimed. Graham teaches molecular weights of greater than 3,600 is preferred (Col. 2, Lines 13-32), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Graham suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Graham. See MPEP 2123.
Regarding Claim 15, Graham teaches the further incorporation of crystalline polyester (Col. 3, Lines 51-62; see also DYNACOLL polyols of Col. 6, Lines 6-15). 
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Pat. No. 6,365,700) in view of Paul (“Hot-Melt Adhesives”; MRS Bulletin).
The discussion regarding Graham within ¶ 22-24 is incorporated herein by reference.
Regarding Claims 16 and 17, Graham teaches amorphous polyesters can be added (Col. 3, Lines 51-62), but differs from the subject matter claimed in that a particular Tg value is not described. Graham teaches the second stage polyols are incorproated for the purpose of compensating for the viscosity of the first stage prepolymer (Col. 3, Line 63 to Col. 4, Line 6). Paul teaches that with respect to the raw materials used within hot melt adhesives, it is known to formulators that careful adjustment of Tg temperatures is necessary to afford sufficient robustness (“Raw Materials”; Page 440) whereby resins/diluents are used to adjust Tg/viscosity of the system (Table 1). Thus, Paul expressly teaches the Tg of the resins/diluents used within hot melt adhesives are known result effective variables because changing them will clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable/optimal Tg’s of the amorphous polyester polyols of Graham for the purpose of achieving desirable robustness within the resulting hot melt adhesive. 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S. Pat. No. 6,365,700) as evidenced by Gantrade (“Polyurethane Elastomer: Blends of PTMEG and PPG Polyols”).
The discussion regarding Graham within ¶ 22-24 is incorporated herein by reference.
Regarding Claim 18, Graham teaches examples where polypropylene glycol is used as an additional polyol in the second stage reaction (Col. 6, Lines 6-15). As evidenced by Gantrade, polypropylene glycol has a Tg of roughly 65 degrees C and possess non-crystallizable amorphous soft segment structures (Pages 1-2) and therefore are deemed to be “amorphous polyether polyols”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764